Notice of Pre-AIA  or AIA  Status
1.	 This action is responsive to the filing of remarks and amendments on 4/29/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-18 are pending in the application. 
This action is made Final. 
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicants argument is directed to the new feature of “in response to the rotation of the physical rotation has ceased”. This feature is now rejected over the combination of Gaunter and Jasso. Jasso teaches a knob or wheel that turns beyond a limit during a scroll input but hits a barrier limit and in response the device provides for a minimal rotation of the knob before ceasing rotation and then returns the knob to the limit when input ends. This would indicate to the user that the scroll has reached the end or edge through a haptic effect. Jasso suggests using an motor or encoder or counter to determine reaching the limit level and then applying the brake. Thus, in combination or in the alternative with Gaunter the prior art suggests determining when the knob has ceased. Platzer expressly teaches implementation of a knob on a handheld or portable device to receive scroll input and expressly teaches performing the function of a bounce function to return the content, after being scrolled beyond the edge of the display, back to the edge. Therefore, the combination of the input scroll devices of Jasso and Gaunter suggest how to determine a knob has ceased to turn during a scroll and causing the knob to return to the limit and Platzer suggests doing so with a bounce command to reorient the content to the display edge. Applicants arguments in light of this evidence (See further below) are not persuasive and the amendment has necessitated this final rejection.   


 Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guanter et. al. U.S. Patent No. 6161957, in view of Jasso et al. U.S. Publication No. 20060054427 published Mar. 16, 2006,  in further view of Platzer et. al. U.S. Publication No. 2008016384 published July 10, 2008

With respect to Independent claim 1, Guanter teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device  with a touch sensitive display and physical crown, the one or more programs including instructions (See Figure 2, processor, storage medium and display for: 
receiving crown position information associated with a physical crown of an electronic device (See col. 1, lines 1-67, Guanter expressly states that in the prior art one of the most common used devices for selecting data comprises a crown. Guanter also expressly teaches the user adjusts the crown by rotation and the speed and scrolling direction of data displayed on the device depend on the speed and direction of the rotation of the crown. teaches conventional timepieces have crowns and Col. 5, lines 10-50, specifically lines 35-40 a stem-crown input means). 
in response to determining that the rotation of the physical crown has occurred, causing a view displayed on the touch-sensitive display of the electronic device to be scrolled in a first direction (See col. 3, lines 35-50 and col. 4, lines 20-30 and 35-55).
Guanter teaches a memory, device and system (Fig. 31, Para 127-149, see also device fig. 4-6). 
While the view displayed on the touch-sensitive display of the electronic device has been scrolled so that a predefined portion of a content has been scrolled and determining that the rotation of the crown has ceased (See (Col. 3, lines 29-45)). Guanter teaches the input means allows a user to provide an input to the device and the control means counts the number of pulses and drive the display to scrolling on the device. The upward direction is proportional to the number of upward or downward pulses. Once the user (col. 5, lines 45-67) has stopped providing input or when the algebraic number of steps is greater than zero then a device is scrolled (col. 6, top) and when the count is zero then a determination that the crown is no longer moving. 
While Gaunter teaches counting a number of pulses that have been made in response to a user turning a crown input device and determines when the crown has ceased being turned by tracking count pulses, the claim is broad as to how the device determines the crown has ceased. The teachings of Jasso are provided to show how the skilled artisan at the time of the invention would understand the turning of a knob to provide scroll input can have a lower and upper limit setting that can be exceeded by a few degrees in response to input to either limit and the device can determine the knob has ceased turning in a given direction and then causes the knob to return to the lower or upper limit. 
Jasso is analogous art to the present application and Gaunter as being from the same problem solving area of input devices that provide a scroll function of content on a device (Para 85). Jasso expressly teaches application in an array of devices (Para 15) including electronic devices and phones, as described in the present application and in Gaunter. Jasso teaches the control knob can control a variety of function in a device (Para 16) and can be used as a scroll wheel (Para 23).    Jasso teaches (Fig. 4) the device has a scroll wheel 402, and as described in Fig. 1, when the user has turned the knob to limit 106 that a haptic barrier effect is given to the user (Para 22). However, if the user continues to turn the knob the knob will allow a three degree continuation of the knob beyond the limit and stop. Once the user releases the knob the knob will turn clockwise and return the knob to the lower limit region (See also Para 52-55, 79-85). Jasso expressly teaches the user can scroll through a list of contacts on a pda device using a scroll wheel (Para 60, 77 and Fig. 6).  Finally, Jasso expressly teaches the input device can be an optical encoder that determines rotation information (Para 72). The combination of stem/crown of Gaunter with the control knob of Jasso would provide a specific knob, scroll wheel, button or other (Para 23) that can determine when the scroll input has ceased on the device and the limit of input has been reached and then causing a reversal of the input in the opposite direction for the purposes of indicating to the user that they have reached the input upper/lower limits.  
Guanter in view of Jasso does not teach:
a content has been scrolled beyond an edge of the touch sensitive display 
and in response to determining that the rotation of the physical crown has ceased and the view displayed on the touch-sensitive display of the electronic device has been scrolled so that the predefined portion of the content has been scrolled beyond the edge of the touch-sensitive display, causing the view displayed on the touch-sensitive display of the electronic device to be scrolled in a second direction different from the first direction so that the predefined portion of the content is moved closer to the edge of the touch-sensitive display. 
Platzer expressly suggests that various devices, through an API, can provide scrolling (Para 5-6) and where during a scroll past the edge of a content page to use a bounce value to cause a device to scroll in the opposite direction of an original scroll so as to return the display to viewing the end of the content. (Para 9-11, 59). Platzer teaches the device with a display could be a device including a scroll wheel (Para 63) or other moveable input device where the device may be a part of other devices (Para 64). Further, Platzer teaches the input can be via either a key, button, wheel, touch or other means to cause a scroll input (Para 65). Platzer teaches the user input may end or cease (Para 65) in relation in the last input. Platzer teaches scroll indicators may be attached to the edge of a display and where maximum and minimum bounce call operation in response to the end of scroll exceeding the edge of a display and causing an opposite direction of scroll to occur (Para 69-70) (fig. 2-3). As also shown in figure. 5a-5c when a user is scrolling a list and then exceed the bottom of the display then the list will bounce or scroll in the opposite direction and then finally land at the bottom or top of the display depending in direction of scroll (Para 75), Platzer teaches these features can be used in other types of lists such as phone numbers or information (Para 77-80, Fig. 6a-6d), to which is also shown in Guanter.  Specifically, Platzer teaches when via scrolling the content reaches a terminus,   scrolling may stop and scrolling velocity reaches zero. (Para 75). Platzer teaches a bounce operation occurs in an opposite direction of the scroll when the scroll occurs beyond the terminus (Para 76-77). As shown in figure 6c , when the user scrolls up and exceeds a terminus amount the display provides area  3536, to show the top of the list is exceeded, and the list is scrolled or bounced in the opposite direction to place the first email item at the top of the list (fig. 6d) (Para 82, see also Para 149). Platzer teaches scrolling down will cause the same on the bottom of the list (Para 83). Platzer teaches Platzer teaches scrolling in both vertical and horizontal directions (Para 84-86, or as shown in fig. 8). While it is true that several of the examples in Platzer state the inputs are via touch gesture, but Platzer expressly suggests the input device can be a moveable input device or push button device or other input device (Para 63) or a wheel (Para 65) or input device 2836 can be button, switch, dial, keys and the like (Para 130) and can be integrated in a device carried by the hand (Para 132). Platzer suggests implementation in various device types and combinations of devices including different input devices (Para 127-140). In fact, Platzer teaches the device can provide a display allowing the user to select movies, content, contacts, email, media, etc (Para 141). The combination of Platzers API and bounce call attached to the edges of a display, such as in Guanter and Jasso,  with Jasso, Gaunter and Platzers knobs or buttons would provide a reorienting of the sequence of data in an application when the user scrolls beyond the edge of the displayed content in said application while turning a scroll button, knob or wheel. 
Therefore, it would have been obvious to the skilled artisan prior to the effective filing date of the  invention having the teachings of Guanter, Jasso and Platzer in front of them to modify the scroll function of Gauter to determine when a scroll knob has ceased by determining the number of pulse inputs has stopped indicating scroll has ceased or by using a scroll wheel that specifically includes a barrier haptic input and overturn that indicates to the user that a limit has been reached and rotation has ceased and indicates as such to the processor and then restores the knob to the limit value by turning in the opposite direction. Thus, determining the input has ceased is either pulse counts are zero in Gaunter or the knob itself reaches a physical limit indicating the limits have been reached thus stops turning. The motivation to combine Platzer with Guanter comes from Platzer to cause a bounce of a scrolling region scrolled past an edge at the end of a scroll (Para 151-153), so as to remove the region outside the content area no longer visible (Para 72 (Fig. 6c, Para 80-81).   The motivation to combine Jasso with Gauter comes from Jasso to provide a haptic feedback in a scroll knob to indicate to the user in a simplified manner that they have reached the upper or lower limits of a scroll function (Para 2) and for use in any function utilizing a scroll wheel (Para 85) such as navigating a menu structure or content (Para 85).  
With respect to dependent claim 2, Guanter teaches the non-transitory medium wherein causing the view displayed on the touch-sensitive display of the electronic device to be scrolled in the first direction comprises causing the view to be scrolled at a determined scroll speed (See col. 3, l lines 35-67, input and acceleration of input to cause scrolling, see also col. 4, lines 30-67). 
With respect to dependent claim 3, Guanter teaches the non-transitory computer-readable storage medium wherein the electronic device comprises a watch (See col. 5, lines 10-20).  
With respect to dependent claim 4, Guanter teaches the non-transitory computer-readable storage medium of claim 2, wherein the determined scroll speed is based on: adding a crown scroll speed component to a previous scroll speed, wherein the crown scroll speed component represents a change in scroll speed based on a velocity of angular rotation of the physical crown; and subtracting a drag scroll speed component from the sum of the crown scroll speed component and the previous scroll speed, wherein the result is the determined scroll speed (See fig. 6-7 and col. 6, lines 20-67 and col 7-8)/  
With respect to dependent claim 5, Guanter teaches the non-transitory computer-readable storage medium of claim 1, wherein the crown position information comprises a change in rotational position of the physical crown over a length of time (fig. 7, and col. 5, lines 1-67, as the user turns the stem or crown over time).  
With respect to dependent claim 6, Guanter teaches the non-transitory computer-readable storage medium of claim 1, wherein the physical crown is a mechanical crown (See fig. 1a, 4 and col. 5, lines 1-20). 
With respect to claims 7-12, claims 7-12 reflect a method comprising a set of steps executable by instruction on a device, as shown in the substantially similar steps of claims 1-6, thus claims 7-12 are rejected along the same rationale.   
With respect to claims 13-18, claims 13-18 reflect a device and one or more processors that are coupled to the crown to execute a set of steps on the device as shown in the substantially similar steps of claims 1-6, thus claims 7-12 are rejected along the same rationale. Guanter teaches a memory, device and system (Fig. 31, Para 127-149, see also device fig. 4-6). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179